E           ORNEY          GENERAL
                                    F       EXAS




Honorable George A. Day               Opinion No. ~~-1089
County Attorney
Brown County                          Re:   Whether a person who violates
Brownwood, Texas                            Article 666-25b, V..P.C.,by
                                            having in his possession any
                                            intoxicating beverages may
Dear Sir:                                   be arrested without a warrant

          Your letter of June 5, 1961, requests an opinion of this
Deoartment on the 'above subject. The pertinent part of the letter
is-quoted as follows:

               "My question is one concerning Article 666-25b
            of the Penal Code of Texas set out in Vernon's
            Statutes. Such article provides that it shall be
            unlawful for any person or personsto bring or carry
            into any enclosure, field, or stadium, where ath-
            letic events, sponsored or participated in by the
            public schools of this State, are being held, any
            intoxicating beverage or to have any intoxicating
            beverage in his possession while in or on said en-
            closures, field or stadium. Section Two of that
            article provides that any officer of this State see-
            ing any~person or persons violating the terms of the
            above Section, that officer shall immediately seize
            such intoxicating beverage and shall within a reason-
            able time thereafter deliver same to the County or
            District Attorney who shall hold the same as evidence
            until the trial of the accused party and shall there-
            after dispose of the same. Section Three provides
            for the penalty.

               "My question is as follows: May an officer seizing
            the.intoxicating beverage under the conditions des-
            cribed above also make an arrest of the person who is
            in possession of the same on the spot without a warrant."

          Chapter 8, Title 11, V.P.C., is cited as the "Texas Liquor Con-
trol Act" and embraces Articles 666-l et. seq. through Article 667-1 et.
seq.

            Article 666-2,   v.P.c., provides as follows:

               "This entire Act shall be deemed an exercise of the
Hon. George A. Day, Page 2      (WW-1089)



          police power of the State for the protection of the
          welfare',h&&h,   peace, temperance, and safety of the
          pm                   and all its provisions shall be
          liberally construed for the accomplishment of that
          purpose." Acts 44th Leg., 2nd C.S. 1935, ch. 467,
          p. 1795.~  (Emphasis added.)

          Article 666-25b,   V.P.C., the subject act of this inquiry reads
as follows:

             "Section 1. It shall be unlawful for any person
          or persons to bring or carry into any enclosure, field
          or stadium, where athletic events, sponsored or par-
          ticipated in by the public schools of this State, are
          being held, any intoxicating beverage or to have any
          intoxicating beverage in his possession while in or
          on said enclosure, field or stadium.

             "Sec. 2. Provided that if any officer of this
          State sees any person or persons violating the terms
          of Section 1 of this Act, he shall immediately seize
          such intoxicating beverage and shall within a reason-
          able time thereafter deliver same to the County or
          District Attorney who shall hold same as evidence
          until the trial of the accused party and shallthere-
          after dispose of same.

             "Sec. 3. Any person or persons violating the pro-
          visions of this Act shall be guilty of a misdemeanor
          and upon conviction shall be fined any sum not less
          than Twenty-five ($25) Dollars and not more than Two
          Hundred ($200) Dollars. . ."

          Definitions as used in the chapter are set out in Article 666-
3a, Sec. (4) thereof providing, in part, the following:

             "'Illicit Beverage' shall mean and refer to any
          alcoholic beverage. . . possessed, . . D in violation
          of this Act, . . .; and any alcoholic beverage pos-
          sessed, kept, . . . owned . . . in violation of the
          provisions of this Act."

          "Illicit" as applied above is given its usual and ordinary mean-
ing in the.following definition from 20 Words and Phrases 93:

             "'Illicit' means not permitted or allowed; improper;
          unlawful. Kennedy Y. State, 200 S.W.2d 400, 407, 150
Tex. Crim. 215. . .It
             -    -




Hon. George A. Day? Page 3   (w-1089)




          In Wyble'v.'a,      147 S.W.2d 243 (Tex.Crim. 1940), the court
upheld the."illicit beverag:e" provisions and the means of enforcing it,
citing Article 666-3t1 and Article 666-42 V.P.C., and stated that pas-
session of any "illicit beverage" is punishable by a proper section of
the Texas Liquor Control'Act.

          Article 666-31 makes it the duty of all peace officers of this
State, including city, county and state, to enforce all provisions of
this Act and provides that whenever any officer shall arrest any person
for violation of any provisions of this Act he shall take into his POS-
session all illicit beverages which the person so arrested has in his
possession.

          Article 666-42 provides for seizures, etc.:

             "All illicit beverages as defined by this Act . . .
          may.be seized with or without a warrant by . e . any
          peace officer and any person found in possession . . .
          thereof may be arrested without a warrant." (Emphasis
          added.)

          Article 666-25b is more specific in defining the crime of pos-
session of illicit beverages in enclosures, field or stadium participated
in by schools. Further it provides for the seizure by an officer of the
beverage in possession of the accused. The act also, in Section 3 there-
of, provides its own penalty, a misdemeanor with a fine of not less than
Twenty-five ($25) Dollars and not more than Two Hundred ($200) Dollars.
We construe this~Act to be cumtilativeof all other articles and sections
in the Texas Liquor Control Act and as being a specific pronouncement of
an unlawful activity for which the accused may be arrested without a
warrant.

          We are mindful of the provisions of Article 37, Article 212,
Articls 213 and Article 214, V.C.C.P., but they do not conflict with the
special provisions of the Texas Liquor Control Act. The last sentence in
Article 37, relating to duties and powers of peace officers, is quoted as
follows:

             "He shall arrest offenders without warrant in every
          case where he is authorized by law, in order that they
          may be taken before     proper magistrate or court and
          be tried." (Emphasis added:)

          Article 214, V.C.C.P., authorizes municipal authorities of towns
and cities to establish rules authorizing certain arrests without a warrant.
Included are those apprehended who are about to commit some offense against
the laws. Many cities have adopted ordinances which provide for the au-
thority granted. Fora discussion of this iule see Woods v. State, 46 S.W.
2d 704 (Tex.Crim. 1932).
                                                             -    -




Hon. George A. Day, Page 4     (~-1089)



          The special enactment for the enforcement of the liquor laws,
being designed for a particular purpose, supersedes the general laws in
conflict.

          We therefore are of the opinion that Article 666~25b, V.P.C.,
may be enforced in accordance with the authority granted in Chapter 8,
V.P.C., and that a person accused of violation of the provisions there-
of, by being in possession of any intoxicating beverage in the prohibited
area, may be arrested without warrant.

                                 SUMMARY

               Persons accused of the violation of Article 666-
            25b, V.P.C., by being in possession of any intoxicat-
            ing beverage in or on the prohibited area may be arrested
            without warrant.

                                           Yours very truly,

                                           WILL WILSON
                                           Attorney General of Texas



                                           -”



                                                Harris Toler
                                                Assistant Attorney General
HT/br

APPROVED:

OPINION COMMTlTEE
W. V. Geppert,,Chairman

John Reeves
John Leonarz
Linward Shivers

REVIEWEDFORTHEATJ!ORNEY    GFNEHAL
By:~ Morgan Nesbitt